—Order, Supreme Court, New York County (Charles Ramos, J.), entered December 2, 1996, which granted the motion of defendant-respondent AIU Insurance Company to disqualify plaintiffs counsel, unanimously affirmed, without costs.
The motion court properly disqualified plaintiffs counsel for violation of Code of Professional Responsibility DR 5-108 (22 NYCRR 1200.27). Defendant-respondent established the existence of a prior attorney-client relationship with an attorney employed by that firm, which attorney was involved with issues relevant to the present litigation and who possessed confidences and secrets obtained as in-house counsel that are substantially related to issues in the present litigation, in particular the complex corporate structure of the holding company owning interests in respondent and certain other defendants and the interrelationship of such defendants (see, Solow v Grace & Co., 83 NY2d 303, 308). Since the attorney had already revealed such knowledge in the early stages of the litigation, respondent met its burden of showing the reasonable probability that confidential information would be disclosed (see, Greene v Greene, 47 NY2d 447, 453). The dismissal of the action as against the moving party does not warrant vacatur or reversal of the order appealed from. Concur— Sullivan, J. P., Rosenberger, Williams and Andrias, JJ.